Citation Nr: 0824140	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  91-49 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of left knee medial meniscectomy with degenerative 
joint disease, evaluated as 10 percent disabling prior to 
September 27, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  

The appeal concerning the service-connected left knee 
disability arose from the July 1991 rating decision that 
denied the December 1990 claim for an increased rating. In 
its February 1994 decision denying an increased rating, the 
Board noted that it had denied service connection in November 
1968 for left knee disability other than postoperative 
residuals of medial meniscectomy, and that the veteran had 
claimed service connection for left knee arthritis in 
September 1991.  The Board referred the September 1991 claim 
to the RO for appropriate action.

The United States Court of Appeals for Veterans Claims 
(Court), in its November 1996 decision, held that the Board 
erred in rendering a final decision on the left knee 
increased rating claim, as the claim for service connection 
for arthritis of the left knee was inextricably intertwined 
with the increased rating issue.  The Board, therefore, in 
August 1997, remanded the appeal, in part to have the RO 
adjudicate the issue of entitlement to service connection for 
left knee arthritis.  In a March 1999 rating decision, the RO 
amended the diagnosis of the veteran's service connected 
disability of postoperative residuals of medial meniscectomy 
to include degenerative joint disease, and continued the 10 
percent rating for the left knee disability, which had been 
in effect from 1967.

In August 1992, the RO had received an October 4, 1991 
private hospital report of arthroscopy for left knee 
degenerative changes, and treatment records from Dr. Fishman 
showing that the veteran was in an off-duty status following 
that surgery, until he was returned to work status on 
December 16, 1991.  The provisions of 38 C.F.R. § 3.157 
(2007) permit the private medical record to be accepted as an 
informal claim.  But the RO never addressed whether a 
temporary total rating should be assigned under 38 C.F.R. § 
4.30 for convalescence following the arthroscopic surgery 
performed in October 1991.

In EF v. Derwinski, 1 Vet. App. 324, 326, the Court noted 
that VA has a non-adversarial claims process, and indicated 
that VA's duty to assist must extend to include issues raised 
in all documents or oral testimony submitted prior to a Board 
decision.  In AB v. Brown, 6 Vet. App. 35 (1993), the Court 
indicated that the veteran is presumed to be seeking the 
maximum rating, and that unless it is granted, when there is 
an appeal, the matter remains on appeal.

The Board considered the possibility of assignment of a 
temporary total rating under 38 C.F.R. § 4.30 to be 
inextricably intertwined with the current claim, which 
entailed addressing extraschedular matters, Bagwell v. Brown, 
9 Vet. App. 337, 339-40 (1996).  There is a preference 
against piecemeal adjudication.  Before the matter of 
assignment of an extraschedular rating for the service-
connected left knee disability prior to the total knee 
replacement surgery could be addressed, the question of 
assignment of a rating under 38 C.F.R. § 4.30 should be 
addressed because extraschedular ratings are to be considered 
only after schedular remedies have been exhausted, 38 C.F.R. 
§ 3.321(b)(1), and paragraph 30 benefits are a schedular 
remedy.

In June 2007 the Board remanded the issue of entitlement to a 
temporary total rating under 38 C.F.R. § 4.30 based on the 
veteran's left knee surgery in October 1991.  Consideration 
for an evaluation higher than 10 percent before the knee 
replacement on September 27, 1991 was also to be given.  

In an October 2007 Supplemental Statement of the Case, the RO 
assigned a temporary 100 percent evaluation from October 4, 
1991 to December 31, 1991 for the veteran's left knee 
disability, based on surgical or other treatment 
necessitating convalescence.  An evaluation of 10 percent was 
assigned from January 1, 1992.



FINDING OF FACT

Prior to September 27, 2002, the veteran's service-connected 
postoperative residuals of left knee medial meniscectomy with 
degenerative joint disease, is shown to be productive of 
pain, and extension to 0 degrees and flexion to 110 degrees; 
but not moderate recurrent subluxation or lateral 
instability, or ankylosis.


CONCLUSION OF LAW

Prior to September 27, 2002, the schedular criteria for a 
rating in excess of 10 percent for the veteran's service-
connected postoperative residuals of left knee medial 
meniscectomy with degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261, 
5262 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in a May 2006 rating decision, the 
veteran was granted service connection for his surgical scars 
of the left knee and assigned a 0 percent disability 
evaluation effective September 27, 2002.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's left knee disability was originally rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5259.  Under Diagnostic 
Code 5259, a 10 percent rating is warranted for: "cartilage, 
semilunar, removal of, symptomatic."  The 10 percent rating 
is the maximum rating provided for under Diagnostic Code 
5259.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent evaluation is warranted where knee extension is 
limited to 10 degrees.  A 20 percent evaluation is warranted 
where knee extension is limited to 15 degrees.  A 30 percent 
evaluation is warranted where knee extension is limited to 20 
degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis (to include hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5260, for limitation of flexion of the 
leg, and Diagnostic Code 5261, for limitation of extension of 
the leg). When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In addition, the following diagnostic codes are also relevant 
to the claim:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability of the knee.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, a 30 percent 
rating is warranted for ankylosis of the knee with favorable 
angle in full extension or slight flexion between 0 degrees 
and 10 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
evaluation is warranted where knee flexion is limited to 45 
degrees.  A 20 percent evaluation is warranted where knee 
flexion is limited to 30 degrees.  A 30 percent evaluation is 
warranted where knee flexion is limited to 15 degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Clinical records from Eric S. Fishman, M.D., disclose 
treatment of the appellant from November 1989 to September 
1990 as a result of an injury while working in October 1989 
when he slipped in a puddle of water and twisted his knee as 
he fell.  The clinical impression in September 1990 was 
severe post-traumatic left knee osteoarthritis.  It was 
reported that the possibility of a knee fusion and/or a total 
knee replacement in the future was discussed with the 
appellant.  

At a June 1991 VA examination, the veteran's chief complaint 
was pain in the left knee and he stated that because of 
walking difficulty he was having some discomfort in the hip 
areas.  On examination of the knee there was definite bony 
enlargement on the left side.  There was a transverse linear 
scar extending through the medial aspect of the left knee.  
There was some retraction of the scar at the medial end but 
there was no diastasis or herniation, or infection.  The 
quadriceps function was equal and good bilaterally to 135 
degrees above the upright position.  The patellar reflexes 
were equal and good bilaterally.  Extension of the left knee 
definitely produced a feeling of grating to the examiner's 
hand.  There was no crepitus felt.  He indicated the veteran 
could extend his leg to where it was in line with the right 
knee.  The diagnosis was status post trauma and surgery of 
the left knee.  

VA treatment records show that the veteran was seen during 
1991 with complaints of his left knee disorder.  

In November 1991, copies of VA treatment records disclosing 
treatment for various disabilities from 1978 including a left 
knee disorder were received.

Private medical records dated in August 1984 indicate that 
the veteran underwent an ostotomy of the tibia and fibula.

In August 2002 additional clinical records were received from 
Dr. Fishman.  They disclosed that in October 1991 the veteran 
underwent arthroscopic surgery on the left knee for treatment 
of degenerative changes including chondromalacia damage to 
the medial meniscus with posterior tear, and extensive 
synovitis in all compartments.  When seen in December 1991, 
the veteran was able to squat to 100 degrees and he walked 
through the examination at a normal gait.  Dr. Fishman 
recommended that the veteran continue to attend physical 
therapy.  He believed the veteran had an 8 percent permanent 
physical impairment to the whole person due to chondromalacia 
and medial meniscus damage with a posterior tear as a result 
of the work related injury in October 1989.  On examination 
in July 1992, the veteran's range of motion of the left knee 
was from 5 degrees to 120 degrees.  He had pain over the 
medial joint line and had a significant amount of crepitus 
which was painful.  He had no ligamentous laxity, but he did 
have a mildly antalgic gait.

The veteran received VA orthopedic examination in October 
1992.  The veteran complained of increasing pain, swelling, 
and episodes of giving way of the left knee.  He indicated he 
always had to be careful with his knee not to twist it, and 
that he had increasing crepitus, snapping, and popping in the 
joint, and more frequent giving way as time went by.  The 
veteran reported that recently he used a cane to get around 
most of the time and that he took Ibuprofen for pain relief.  
He was able to work and was now working part time as a 
bartender.  He maintained the knee was becoming increasingly 
symptomatic with giving way, swelling, and hurting.  

On examination, he had full extension and flexion to 120 
degrees with considerable pain.  There was crepitus with 
motion and crepitus in the retropatellar area.  Although 
quadriceps was weak, he did not have any major atrophy.  The 
ligaments were grossly stable except for the crepitus.  The 
examiner was not able to elicit any other abnormal findings 
and he did not find any effusion.  X-rays of the knees showed 
degenerative changes.  The examiner's impression was that the 
veteran's symptoms relating to his left knee were related to 
the injury he sustained in service with progressive 
degenerative disease.  He indicated the fracture in 1980 was 
a contributing factor to some degree but from what the 
veteran told him, this did not really involve the knee joint, 
except at the intercondylar area.  He indicated also the fact 
that the symptoms after the fracture had healed were about 
the same as before he had the fracture supported the opinion 
that most of the symptoms were related to the previous injury 
which was service connected.  He believed the symptoms would 
gradually worsen and that the veteran would require a total 
knee replacement arthroplasty at some point in the future.

In November 1992, Dr. Fishman submitted a letter concerning 
the veteran's left knee disorder.  He reported the veteran 
complained periodically of swelling about the knee and at 
least on one occasion had been noted to have bogginess and an 
effusion.  Throughout his office visits he showed limited 
range of motion.  He had a periodic antalgic gait secondary 
to pain in the knee when he presented to the office.  He 
continued to have difficulty after the arthroscopy.  His 
range of motion had been documented on several occasions to 
be limited in the range of 0 degrees to 120 degrees or 5 
degrees to 120 degrees which would vary according to the 
amount of pain he was having.  He reported the findings 
during the office visit of July 1992 and indicated the 
veteran presented back to the office in October 1992 for 
reevaluation of the knee.  He stated the veteran had some 
significant degenerative joint disease and would continue to 
have problems in this area on a regular basis.  Hopefully 
these would be minimal in nature but certainly they would be 
significant enough to affect his activities of daily living. 

In April 1993, copies of VA outpatient treatment records from 
Riviera Beach VA Medical Center were received disclosing 
treatment from 1973 to 1992 for the left knee disorder. 

A progress note from Gold Coast Orthopedics dated May 1998 
noted the veteran worked as a banquet waiter full time.  
Examination of the left knee showed tenderness over the 
medial joint line with limited range of motion, 0 to 125 
degrees.  The veteran's calf was soft and nontender without 
signs of phlebitis or infection.  Perception of light touch 
and pin prick was tested in both lower limbs and was found to 
be within normal limits.  

At a July 1998 VA examination, it was noted the veteran stood 
erect with no list.  Examination of the left knee showed 
definite thickening and bony protuberance of the medial 
aspect of the left knee.  The left knee measured 16 1/2 inches 
in circumference.  The right knee measured 15 1/2 inches.  
There was no measurable quadriceps atrophy.

The left knee had 10 degrees of varus deformity.  Range of 
motion was from 0 to 135 degrees of flexion.  X-rays showed 
the retained metallic foreign bodies used to stabilize his 
tibial plateau fracture in 1980.  Solidly healed proximal 
tibial osteotome distal to these grooves and moderate 
narrowing of the medial joint space with some degenerative 
change.  

A VA rheumatology consultation in August 1998 showed normal 
extension to 0 degrees and flexion to 135 degrees.

An examination from Dr. Fishman dated January 2000 showed 
mild edema, mild tenderness along the medial joint line and 
decreased range of motion.  Extent in degrees of range of 
motion was not given.  There were no lesions, erythema, 
ecchymosis, or gross deformities noted.  It was noted that 
the veteran was a good candidate for total knee replacement, 
but he elected to continue conservative treatment.  

At his January 2001 Travel Board hearing, the veteran 
testified that he had pins placed in his leg and has had a 
limp since that time.  The veteran was taking Celebrex.  He 
indicated he drove 10 miles to work and when he got out of 
the car still had to stand up to get balanced.  He stated he 
could not do steps, up or down.  He indicated that he 
stumbled, so he walked close to the wall.  The veteran was 
working as a banquet waiter and at night he worked a four 
hour shift as a bartender where he could sit down after the 
one hour reception to relieve the pressure from his knees.  
He testified that he was in a lot of pain most of the time.  

Treatment reports from Richard A. Gorman, M.D., dated in 
January 2002 showed range of motion to be -5 degrees to 
nearly 100 degrees.  There was positive patellar grind, 
diffuse tenderness, and a prominent screw head noted lateral 
over the proximal tibia, along with tenderness along both the 
lateral and medial aspect.  The veteran had no gross 
instability with varus/valgus testing, no effusion, negative 
anterior drawer, and negative Lachman's.  X-rays showed 
severe tricompartment degenerative changes with two 
transverse screws in the proximal tibia placed from lateral 
to medial.  There was significant varus deformity to the 
proximal tibia approximately 15 degrees.  There was a 
hypoplastic lateral femoral condyle and lateral tibial 
subluxation noted.  The diagnosis given was severe 
tricompartmental degenerative joint disease left knee, status 
post multiple surgeries and proximal tibia fracture with 
corrective osteotomy.  

An evaluation conducted by Chaim Arlosoroff, M.D., dated 
February 2002 noted that the veteran reinjured his left knee 
on February 19, 2002 when he slipped and fell climbing 
stairs.  The veteran was using crutches and a knee 
immobilizer due to the fall.  Range of motion was 0 to 110 
degrees.  There was moderate, diffuse swelling with no 
obvious varus deformity.  X-rays showed diffuse advanced 
degenerative arthritis of the left knee, involving all three 
compartments.  There were two pins at the level of the 
proximal tibial plateau.  There was approximately 12 degrees 
of varus deformity at the level of the proximal tibial 
plateau fracture.  The physician noted the veteran remained a 
candidate for total knee replacement and there was no doubt 
that the recent fall aggravated the condition; however, the 
need for a knee replacement stemmed from his 1980 injury and 
the consequent surgeries.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
preponderance of the evidence is against assignment of a 
schedular rating in excess of 10 percent for the veteran's 
left knee disability.

A higher evaluation is not available under Diagnostic Code 
5259 for symptomatic removal of semilunar cartilage as 10 
percent is the maximum rating available.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

The February 2002 medical evaluation by Dr. Arlosoroff showed 
flexion and extension from 0 to 110 degrees.  Previous 
medical records have described mild tenderness along the 
medial joint line.

Given the discomfort noted on range of motion, even if the 
Board were to concede that pain equated to an additional 
limitation of flexion and/or extension of several degrees, 
there would still have to be an objective showing of 
significant loss of motion to warrant assignment of any 
higher rating under either Diagnostic Code 5260 or 5261.  
Such is not the case here.  Therefore, even taking into 
account the veteran's alleged loss of motion due to pain, his 
adverse symptomatology does not equate to the criteria for 
either a higher or a separate evaluation under Diagnostic 
Code 5260 and/or Diagnostic Code 5261.  See 38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.45, 4.71a; DeLuca.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59; however, there is no evidence 
that pain is productive of disuse atrophy, skin changes, or 
objectively demonstrable weakness.  Thus, while the Board 
acknowledges the appellant's complaints of pain, given the 
objective findings pertaining to actual functional loss, the 
overall record indicates that he is adequately compensated 
for such pain by the 10 percent rating assigned his left knee 
disability.

Examiners have not found objective evidence of left knee 
instability or recurrent subluxation.  Therefore, the record 
does not provide a basis for evaluating the disability, or 
assigning a separate compensable rating, under Diagnostic 
Code 5257.

The Board further points out that there is no other 
potentially applicable diagnostic code pursuant to which a 
rating in excess of 10 percent could be assigned for the left 
knee disability.  In this regard, the Board notes that it is 
neither contended nor shown that the veteran's service-
connected left knee involves ankylosis (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
or impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a.

The Board finds that an extraschedular evaluation is not for 
consideration, since the evidence does not show that the 
service-connected left knee disability presents such an 
unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  The appellant has not been 
frequently hospitalized for said disability, nor has that 
disability in and of itself markedly interfered with 
employment.  The evidence shows that except for the period of 
convalescence, the veteran was able to maintain his 
employment.  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for the service-
connected postoperative residuals of left knee medial 
meniscectomy with degenerative joint disease must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible.  Notice was given in June 2002 
and February 2008 letters and the veteran has since had an 
opportunity to provide information, evidence, and argument to 
support his claim.

The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless; the appellant was not prejudiced.  
Simply put, there is no evidence any VA error in notifying 
the appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until February 
2008.  The failure to provide the specific notice required by 
Dingess in a timely manner is harmless in this instance 
because an increased evaluation for the veteran's left knee 
disability prior to September 27, 2002 is denied.  Any 
questions as to the disability rating or the effective date 
to be assigned are moot.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the June 2002 and February 
2008 letters were in substantial compliance with the first 
and fourth requirements of Vazquez-Flores to the extent that 
the veteran was notified that he needed to submit evidence of 
worsening that could include specific medical evidence, as 
well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disabilities had worsened.

The Board is aware that the duty to assist letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
July 1998 VA examination involved studies that paralleled the 
relevant diagnostic criteria.  These studies, as well as the 
veteran's access to his VA examination reports, reflect that 
a reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examination as well as at his Travel Board 
hearing, the Board is satisfied that he had actual knowledge 
of what was necessary to substantiate the claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what is necessary to substantiate a claim).

Finally, the Board notes that the October 2006 Supplemental 
Statement of the Case of the applicable rating criteria 
served to render any pre-adjudicatory notice error non-
prejudicial.  Vazquez-Flores, supra.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.

The veteran's VA treatment records, VA examinations, and 
private medical records have been associated with the claims 
file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  

Finally, the veteran requested and testified at a Travel 
Board hearing.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating.


ORDER

Entitlement to a rating in excess of 10 percent prior to 
September 27, 2002 for postoperative residuals of left knee 
medial meniscectomy with degenerative joint disease is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


